Case 2:20-cv-04728-MCA-MAH Document 5 Filed 04/30/20 Page 1 of 1 PageID: 60



Joseph B. Fiorenzo, Esq. (021421980)
David W. Phillips, Esq. (027141985)
SILLS CUMMIS & GROSS P.C.
The Legal Center
One Riverfront Plaza
Newark, New Jersey 07102
(973) 643-7000
Attorneys for Plaintiff

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 EMERSON REDEVELOPERS URBAN                          Civil Action No. 20-cv-4728-MCA-MAH
 RENEWAL, LLC,

               Plaintiff,

        vv..


 THE BOROUGH OF EMERSON, NEW                               NOTICE OF APPEARANCE
 JERSEY, AND DANIELLE DIPAOLA,

               Defendants.



       Please take notice that David W. Phillips, Esq., Of Counsel to Sills Cummis & Gross, P.C.,

hereby appears on behalf of Plaintiff Emerson Redevelopers Urban Renewal, LLC.

                                                   SILLS CUMMIS & GROSS P.C.
                                                   Attorneys for Plaintiff Emerson Redevelopers
                                                   Urban Renewal, LLC

                                                          /s/ David W.
                                                                    W. Phillips
                                                   ___________________________________
                                                   David W. Phillips

Dated: April 30, 2020
